Exhibit 10.1 

Settlement Agreement



 

This Settlement Agreement (“Agreement”) is entered into this 5th day of
February, 2020 (the “Effective Date”), by and between Creative Learning
Corporation (“CLC” or the “Company”), Bart Mitchell, Gary Herman, JoyAnn
Kenny-Charlton on the one hand and Christopher Rego (“Rego”) and Rod Whiton
(“Whiton”) (collectively, “Rego/Whiton”) and John Simento and R. Gary Zell, II
on the other hand.

 

RECITALS

 

WHEREAS, Rego/Whiton have solicited the consent of CLC shareholders to take
action without a meeting of the shareholders, specifically proposing 1) to
remove Blake Furlow, Bart Mitchell, Gary Herman and JoyAnn Kenney-Charlton from
the CLC board of directors and 2) to elect Rego, Whiton, John Simento and R.
Gary Zell, II to serve on the CLC board of directors as set forth in the various
documents submitted to the Securities and Exchange Commission; and

 

WHEREAS, Rego/Whiton have submitted to the company within the 60 days from the
record date the completed and unrevoked consents of a number of shareholders,
which consents were conveyed to First Coast Results, Inc., (“First Coast”) which
has agreed to act as Inspectors of Election for the consent solicitation
referenced in the preceding paragraph; and

 

WHEREAS, First Coast delivered Preliminary Voting Results on January 23, 2020
and CLC has notified First Coast that it elects to engage in a Review and
Challenge Session regarding the voting results; and

 

WHEREAS, CLC’s board of directors passed a resolution, which was announced
pursuant to a January 27, 2020 Form 8-K, setting an annual meeting of
shareholders of CLC on April 15, 2020 in Boise, Idaho; and

 

WHEREAS, CLC and Rego/Whiton have reached an agreement to resolve the issues
addressed in the consent solicitation, the voting results and all issues between
CLC and Rego/Whiton and to put any remaining issues to a vote of the
shareholders and are entering into this Settlement Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and obligations set
forth herein, the legal sufficiency of which are hereby acknowledged, CLC and
Rego/Whiton agree as follows:





 1 

 

1)                  Board Composition and Related Matters.



a.                   The Board of CLC currently is composed of three individuals
(i) JoyAnn Kenny-Charlton (ii) Gary Herman, and (iii) Bart Mitchell. Prior to
the date of this Agreement, Blake Furlow resigned from the Board of CLC.
Effective as of the date of this agreement, Bart Mitchell resigns from the Board
of CLC.



b.                  Pursuant to this Agreement the size of the Board shall be
fixed at no more than four (4) directors until such time as it is changed by a
majority vote of the Board and shall be composed of the following individuals:
(i) Chris Rego (ii) Rod Whiton (iii) JoyAnn Kenny-Charlton (iv) Gary Herman
(collectively, the “Board”).

 

c.                   Rego and Whiton (i) will answer and execute the board
questionnaire, which shall be filed with the Company and (ii) shall execute an
attestation affirming their qualifications to serve on the board of the Company.
Upon the acceptance of this agreement, the attestations, the completed
questionnaires (and that the information in the questionnaires present no issues
that would create conflict with SEC regulations), Rego and Whiton shall be
presented on the ballot for election to the board of directors at the April 15,
2020 annual shareholders meeting.

 

d.                  John Simento and R. Gary Zell, II will answer and execute
the board questionnaire and will submit their qualifications to be future board
members according to the company’s bylaws. In the event they do not so qualify,
Rego and Whiton may nominate additional prospective board members. Nothing in
this Agreement is intended to inhibit the ability of other shareholders and
board members to nominate board candidates at the Shareholders Meeting as
permitted by law. 

 

2)                  Management.

 

a.                   The Company hereby appoints Chris Rego as Chief Executive
Officer of BFK Franchise Company, LLC until the time that CLC files its annual
report on Form 10-K for the year ended September 30, 2019, and its quarterly
report on Form 10-Q for the period ending December 31, 2019. Upon the filing of
such reports, or on March 31, 2020 if the reports have not then been filed,
Chris Rego shall also assume the office of Chief Executive Officer of CLC and
Bart Mitchell shall then be President of CLC.

 

b.                  A shareholders meeting will be held approximately 60 days
after the filing of the Form 10-K for the year ended September 30, 2019, which
the parties believe will result in an annual meeting held on or about April 15,
2020. If any unforeseen events arise that might make keeping this date
impossible, the meeting will be set at the earliest date possible.

 

c.                   With the exception of Gary Herman, who will receive $7,250
as cash compensation for fulfilling his duties as audit committee chairperson
during the second quarter of fiscal year 2020, there will be a moratorium on
compensation for the Board until after the shareholder meeting to be held on or
about April 15, 2020.

d.                  The Company shall pay $10,000 to Rego/Whiton to compensate
them for expenses incurred in their consent solicitation campaign. Upon such
payment the consent solicitation shall be terminated, and Rego/Whiton shall be
deemed to have withdrawn their nomniationn of John Simento and R. Gary Zell to
be board members pursuant to the consent solicitation

 



 2 

 

3)                  Disclosures.

 

a.                   All proper disclosures will be made in the proxy materials
for the shareholders meeting to be held on April 15, 2020 (the “Shareholders
Meeting”).

 

b.                  All information deemed relevant and appropriate by the
affirmative vote of two of the four board members shall be included in the proxy
materials, in the judgment of SEC counsel for CLC.

 

c.                   The board questionnaire will be filled out by Rego and
Whiton and filed with the Company. 

 

4)                  No Litigation.

 

a.                   Each of the Board members as the Board has been
reconstituted pursuant to Section 1(b) and Bart Mitchell herein covenant and
agree that they shall not, directly or indirectly, alone or in concert with
others, encourage, pursue, or assist any other person to threaten, initiate or
pursue, any lawsuit, claim or proceeding before any court or governmental,
administrative or regulatory body (collectively and individually, a “Legal
Proceeding”) against the Company, Bart Mitchell or the other Board members ,
except for 1) any Legal Proceeding initiated solely to remedy a breach of or to
enforce this Agreement; 2) any alleged breach of a franchise agreement or other
business relationship, 3) any request or claim for indemnity or damages against
the Company under existing agreements, the bylaws or statutes, or 4) any claim
based upon conduct after the Effective Date (hereinafter, “Excluded Claims”);
provided, however, that the foregoing shall not prevent any of the Board Members
from responding to any Legal Proceeding.

 

b.                  The Company covenants and agrees that it shall not, directly
or indirectly, alone or in concert with others, encourage, pursue, or assist any
other person to threaten, initiate or pursue, any Legal Proceedings against any
Board member as it has been reconstituted pursuant to Section 1(b) herein or
Bart Mitchell except for 1) any Legal Proceeding initiated solely to remedy a
breach of or to enforce this Agreement; 2) any alleged breach of a franchise
agreement or other business relationship, request for indemnity under existing
agreements, the bylaws or statutes, or 3) any claim based upon conduct after the
Effective Date; provided, however, that the foregoing shall not prevent the
Company from responding to any Legal Proceeding.

 

c.                   The Company and the Board shall, as promptly as practicable
following the execution of this Agreement, take all action necessary to dismiss
that certain arbitration in respect to the UAE Rego matter. The disinterested
members of the Board do hereby, as a result of signing this Agreement, authorize
the Company to enter the Rego Settlement Agreement attached hereto as Exhibit A.

 

 3 

 

5)                  Mutual Releases.

 

a.                   Each member of the Board as it has been reconstituted
pursuant to Section 1(b) herein and the Company, on behalf of themselves and
their respective heirs, estates, trustees, beneficiaries, successors,
predecessors, assigns, subsidiaries, principals, directors, officers, Associates
and Affiliates , do hereby remise, release and forever discharge, and covenant
not to sue or take any steps to pursue any Legal Proceeding against the Company,
the members of the Board as it has been reconstituted pursuant to Section 1(b)
or Bart Mitchell, it being the intent of the parties to this agreement to
release any claims the Company or such Board members may have against one
another or each other for conduct which predates the Effective Date other than
Excluded Claims. This release shall not apply to claims by and between the
Company and Brian Pappas or any claims for indemnity or damages under any
existing agreements, the bylaws or statutes.

 

b.                  Each Party represents and warrants that it has not
heretofore transferred or assigned, or purported to transfer or assign, to any
person, firm, or corporation any claims, demands, obligations, losses, causes of
action, damages, penalties, costs, expenses, attorneys’ fees, liabilities or
indemnities herein released. Each of the Parties represents and warrants that
neither it nor any assignee has filed any lawsuit against the other Party.

 

6)                  Compliance with Securities Laws. Each member of the Board
acknowledges that the U.S. securities laws generally prohibit any person who has
received from an issuer material, non-public information concerning such issuer
from purchasing or selling securities of such issuer or form communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.

 

7)                  Confidentiality.

 

a.                   Each member of the Board acknowledges that certain
information concerning the business and affairs of the Company (“Confidential
Information”) may be disclosed to the Board and its Representatives by the
Company and their Representatives. For the avoidance of doubt, the term
“Confidential Information” shall include any information relating to the
discussions or negotiations between the Company and its Representatives, on the
one hand, and the Board Member and its Representatives, on the other hand. Each
of the Board Members agrees that the Confidential Information shall be kept
confidential and that the Board and its Representatives shall not disclose any
of the Confidential Information in any manner whatsoever without the specific
prior written consent of the Company unless pursuant to paragraph (b) below;
provided however, that no member of the Board shall be prohibited from
exercising any legally protected whistleblower rights (including under Rule 21F
under the Exchange Act); provided, further, that the term “Confidential
Information” shall not include information that (i) was in or enters the public
domain, or was or becomes generally available to the public, other than as a
result of the disclosure by any member of the Board shall or any of its
Representatives in violation of the terms of this Agreement or any other
confidentiality agreement, or under any other contractual, legal, fiduciary or
binding obligation of any member of the Board or any of its Representatives; or
(ii) was independently developed or acquired by any member of the Board without
violating any of the obligations of any member of the Board or any of its
Representatives under this Agreement or any other confidentiality agreement, or
under any other contractual, legal, fiduciary or binding obligation of any
member of the Board or any of its Representatives without use of any
Confidential Information. Each of the Board Members shall undertake reasonable
precautions to safeguard and protect the confidentiality of the Confidential
Information, to accept responsibility for any breach of this Section 9 by any of
its Representatives, including taking all reasonable measures (including Legal
Proceedings) to restrain its Representatives from prohibited or unauthorized
disclosures or uses of the Confidential Information.

 



 4 

 

b.                  In the event that any member of the Board or any of its
Representatives is required to disclose any Confidential Information by oral
questions, interrogatories, requests for information or documents, subpoenas,
civil investigative demands or similar processes (a “Legal Requirement”), such
member of the Board and its Representatives shall (i) provide the Company prompt
written notice of such Legal Requirement so that the Company may seek an
appropriate protective order and waive compliance with the provisions of this
Agreement; and (ii) consult with the Company as to the advisability of taking
legally available steps to resist or narrow any disclosure pursuant to such
Legal Requirement. If, in the absence of a protective order or the receipt of a
waiver hereunder, such member of the Board is advised by its outside legal
counsel that it is legally required to disclose such Confidential Information,
such member of the Board may disclose to the required person that portion (and
only that portion) of the Confidential Information that such counsel has advised
it is required to be disclosed; provided, however, that such member of the Board
shall give the Company written notice as far in advance of its disclosure as is
reasonably practicable and shall cooperate using commercially reasonable efforts
in assisting the Company in connection with the Company seeking to obtain an
order or other reliable assurance that confidential treatment shall eb accorded
to such portion of the Confidential Information required to be disclosed.

 

c.                   For the avoidance of doubt, the obligations under this
Section 9 shall be in addition to, and not in lieu of, each Board Member’s
confidentiality obligations under Delaware law and the articles of
incorporation, bylaws and applicable corporate governance policies of the
Company.

 

8)                  Non-admission of Liability. The parties acknowledge that the
execution of this Agreement and consideration hereunder are not, and shall not
be, construed in any way as an admission of wrongdoing or liability on the part
of either party.

 

9)                  Entire Agreement. This Agreement, and Exhibit A attached
hereto, constitutes a single, integrated written contract expressing the entire
understanding and agreement between the parties, and the terms of the Agreement
are contractual and not merely recitals. No other agreement, written or oral,
expressed or implied, exists between the parties with respect to the subject
matter of this Agreement, and the parties declare and represent that no promise,
inducement, or other agreement not expressly contained in this Agreement has
been made conferring any benefits upon them.



 5 

 

 

10)              Final and Binding Agreement. This Agreement, including its
terms, conditions, and obligations, shall be binding upon and inure to the
benefit of the parties and their respective Agents, representatives, successors,
assigns, subsidiaries, affiliates, and beneficiaries.

 

11)              Governing Law, Jurisdiction, and Venue. This agreement and any
rights, remedies, and/or obligations provided for in this Agreement shall be
governed, construed, and enforced in accordance with the substantive and
procedural laws of the State of Delaware.

 

12)              Attorney’s Fees. In the event either party is required to
retain the services of an attorney in order to enforce the terms or provisions
of this Agreement in any Legal Proceeding arising therefrom, the prevailing
party shall be entitled to recover all costs, expenses and reasonable attorneys'
fees for the prosecution and/or defense thereof. In addition, if any party
defaults in any manner or fails to fulfill any or all provisions of this
Agreement, and any other party places this Agreement with any attorney to
exercise any of its rights upon such default or failure, or if suit be
instituted or defended by any party by reason of, under or pertaining to such
default or failure, then the prevailing party shall be entitled to recover
reasonable attorneys' fees, costs and expenses from the other defaulting party.

 

13)              Modification. No amendment, modification, change, waiver,
and/or alteration of the terms or provisions of this Agreement, whether in full
or in part, shall be binding unless the same shall be in writing and duly
executed by all parties.

 

14)              Savings Clause. If any provision hereof shall be held invalid
or unenforceable by any court of competent jurisdiction or as a result of future
legislative action, such holding or action shall be strictly construed and shall
not affect the validity or effect of any other provision hereof.

 

15)              Counterparts. This Agreement may be executed in any number of
counterparts, including counterparts transmitted electronically, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. This Agreement is conditioned upon the
full execution of the Rego Settlement Agreement, Exhibit A.

 

16)              Construction. The parties agree that they have the opportunity
to have this Agreement reviewed by their own counsel. The parties acknowledge
and agree that the rule of construction that an ambiguous contract should be
constructed against the drafter shall not be applied in any construction or
interpretation of this agreement. The parties also agree this Agreement does not
modify or alter any duties the Company has to the Board under the bylaws or any
other agreement, statute or rule.

 

17)              No Third-Party Beneficiaries. This Agreement is solely for the
benefit of each Party individually and the Parties collectively. There are no
intended third-party beneficiaries, and the Parties expressly disclaim any
unintended third-party beneficiaries to this Agreement or any part of this
Agreement.

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth below for the purposes set forth herein.

 

/s/ Bart Mitchell, CEO   Date: 2/4/2020

Creative Learning Corporation

By: Bart Mitchell, it’s CEO

  Date: 2/4/2020

 

/s/ Bart Mitchell

      Bart Mitchell               /s/ Gary Herman   Date: 2/7/2020 Gary Herman  
   

 

/s/ JoyAnn Kenny-Charlton

  Date: 2/4/2020 JoyAnn Kenny-Charlton      

 

/s/ Chris Rego

  Date: 2/4/2020 Chris Rego      

 

/s/ Rod Whiton

  Date: 2/4/2020 Rod Whiton      

 

/s/ John Simento

  Date: 2/4/2020 John Simento      

 

/s/ R. Gary Zell, II

  Date: 2/5/2020 R. Gary Zell, II      

 

 

 7 

 

 

Exhibit A

 

Settlement Agreement by and between Chis Rego, John Simento and BFK Franchise
Company, LLC

 

 

 8 

 



REGO Settlement Agreement

 

This Settlement Agreement (“Agreement”) is entered into this 4th day of January,
2020 (the “Effective Date”), by and between Chris Rego & John Simento (“Rego
Parties”), on the one hand and BFK Franchise Company, LLC (“BFK”) on the other
hand.

 

RECITALS

 

WHEREAS, the Rego Parties are a current BFK franchisee who on May 29, 2015
entered into a Transfer Agreement with BFK and Ayman Matar for the purchase and
transfer of a BFK Franchise in the United Arab Emirates (“UAE”). Upon execution
of this Transfer Agreement the Rego Parties agreed to operate an approved and
protected franchise in the UAE subject to the terms and conditions of the March
27, 2012 BFK International Master Franchise Agreement (“UAE Franchise
Agreement”).

 

WHEREAS, Rego Parties have asserted certain registrations (which are lacking)
are required of all foreign companies conducting business in the UAE; and

 

WHEREAS, the parties disagree as to which party, if any, is required to ensure
that all required registrations are made and that Rego Parties and BFK are in
compliance with all applicable UAE trademark and business regulations; and

 

WHEREAS, permits and licenses may also be required for Rego Parties to continue
to conduct business in Dubai or other areas in his territory; and

 

WHEREAS, on December 6, 2019, BFK filed a complaint against the Rego Parties
with the International Centre for Dispute Resolution, The International Division
of the American Arbitration Association (Case No 01-19-0004-4019) (“Arbitration
Complaint”), alleging various claims related to the parties’ dispute over their
obligations under the UAE Franchise Agreement; and

 

WHEREAS, BFK has reached an agreement with the Rego Parties to resolve the
dispute set forth in the above-mentioned AAA complaint and any other matter
arising from the UAE Franchise Agreement or the Rego Parties’ business
operations in the United Arab Emirates; and

 

NOW, THEREFORE, in consideration of the mutual promises and obligations set
forth herein, the legal sufficiency of which are hereby acknowledged, Rego
Parties and BFK agree as follows:

 

18)              Registration fees, permits and licenses. Rego Parties agree to
acquire and pay for all required fees, permits, licenses, and other known and
unknown permissions associated with or required for the establishment and
operation of his BFK franchise or any sub-franchises in the UAE. Within seven
days of the execution of this Agreement the Rego Parties shall provide again to
the Company with a list of any such fees, permits, licenses or other known
permissions that are required for the operation of his BFK franchise in the UAE.
In the event the Rego Parties fail, despite their good faith efforts, to secure
the items listed in response to the preceding sentence within 9 months of
providing the Company with the list, then the UAE Franchise Agreement shall be
terminated.

 



 9 

 

19)              Past BFK royalties. BFK agrees to forgive all of the Rego
Parties’ currently existing back-owed royalty fees related to the UAE Franchise
Agreement through July 2019. As a result, Rego shall pay to BFK the sum of
$4,425 to resolve all claims BFK has related to royalties which predate January
2020. This payment is deferred as per paragraph #6.

 

20)              Dismissal of AAA Complaint. BFK shall dismiss the Arbitration
Complaint with prejudice upon the full execution of this Agreement and Rego’s
payment of the amounts due pursuant to the preceding paragraph.

 

21)              Mutual Release. Upon execution of this Agreement as set forth
above, the parties hereby agree to mutually release and discharge one another
from any and all liability and/or potential claims they may have against one
another arising from or related to the UAE Franchise Agreement or the Rego
Parties’ business operations in the UAE. It is the parties’ intent that they
release one another from any liability for any acts or omissions which predate
this agreement and are related to the UAE Franchise Agreement, but not any other
claims which the parties may have against each other.

 

22)              Resumption of Payments. Beginning January 1, 2020, the Rego
Parties shall resume all payments due under the UAE Franchise Agreement and
agree to act in strict compliance therewith at all time after the execution of
this Agreement. All Royalties due for January and February 2020 will be paid to
company within ten days of execution of this agreement. This payment is deferred
as per paragraph #6.

 

23)              Deferment of Payments. All payments due by Rego Parties under
this Agreement and the UAE Franchise Agreement shall accrue but do not become
payable to the BFK until the Rego Parties secure the various authorizations set
forth in the letter produced pursuant to Paragraph #1. In the event they do not
secure the authorizations and the UAE Franchise Agreement terminates pursuant to
this Agreement, then the Rego Parties shall not owe any money pursuant to this
Agreement or the UAE Franchise Agreement.

 

24)              Deferment Terms. During the term of the deferment of payments
and until such time as the Rego Parties have all authorizations necessary to
legally conduct business in the UAE, the Rego Parties agree not to operate or
collect money. In the event they do begin to collect money, then all payments
then accrued are due and payable in ten days from the date they first took
money. In any event when the deferred payments first become due, the total
deferred payments then owing shall be divided into sixty monthly payments and
shall be payable over the course of five years on a monthly basis with no
interest.

 

25)              Termination. In the event the UAE Franchise Agreement shall
terminate pursuant to paragraph #6, all deferred payments shall be forgiven and
the Rego Parties shall be bound by all post-termination terms contained in the
UAE Franchise Agreement, including, but not limited to, Sections 8.2 and 9.3.
Should this agreement be terminated by for the inability to acquire licensure,
permits etc, after good faith efforts have been made as outline in 1) of this
agreement, the termination shall not constitute a material breach nor carry the
penalties of such.

 



 10 

 

26)              Entire Agreement. This Agreement Constitutes a single,
integrated written contract expressing the entire understanding and agreement
between the parties, and the terms of the Agreement are contractual and not
merely recitals. No other agreement, written or oral, expressed or implied,
exists between the parties with respect to the subjective matter of this
Agreement, and the parties declare and represent that no promise, inducement, or
other agreement not expressly contained in this Agreement has been made
conferring any benefits upon them.

 

27)              Validity of Existing Agreement – the parties agree the UAE
Franchise Agreement dated March 27, 2012 and the Transfer Agreement dated May
29, 2015 are valid and enforceable and by execution of this Agreement, the
parties only intend to clarify responsibilities and modify royalty payment
obligations as specified herein. The remaining terms and conditions shall
continue in full force and effect.

 

28)              Final and Binding Agreement. This Agreement, including its
terms, conditions, and obligations, shall be binding upon and inure to the
benefit of the parties and their respective Agents, representatives, successors,
assigns, subsidiaries, affiliates, and beneficiaries.

 

29)              Governing Law, Jurisdiction, and Venue. This agreement and any
rights, remedies, and/or obligations provided for in this Agreement shall be
governed, construed, and enforced in accordance with the substantive and
procedural laws of the State of Florida.

 

30)              Attorney’s Fees. In the event either party is required to
retain the services of an attorney in order to enforce the terms or provisions
of this Agreement in any litigation arising therefrom, the prevailing party
shall be entitled to recover all costs, expenses and reasonable attorneys' fees
for the prosecution and/or defense thereof. In addition, if any party defaults
in any manner or fails to fulfill any or all provisions of this Agreement, and
any other party places this Agreement with any attorney to exercise any of its
rights upon such default or failure, or if suit be instituted or defended by any
party by reason of, under or pertaining to such default or failure, then the
prevailing party shall be entitled to recover reasonable attorneys' fees, costs
and expenses from the other defaulting party.

 

31)              Modification. No amendment, modification, change, waiver,
and/or alteration of the terms or provisions of this Agreement, whether in full
or in part, shall be binding unless the same shall be in writing and duly
executed by all parties.

 

32)              Savings Clause. If any provision hereof shall be held invalid
or unenforceable by any court of competent jurisdiction or as a result of future
legislative action, such holding or action shall be strictly construed and shall
not affect the validity or effect of any other provision hereof.

 



 11 

 

33)              Counterparts. This Agreement may be executed in any number of
counterparts, including counterparts transmitted electronically, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.

 

34)              Construction. The parties agree that they have the opportunity
to have this Agreement reviewed by their own counsel. The parties acknowledge
and agree that the rule of construction that an ambiguous contract should be
constructed against the drafter shall not be applied in any construction or
interpretation of this agreement.

 

35)              No Third-Party Beneficiaries. This Agreement is solely for the
benefit of each Party individually and the Parties collectively. There are no
intended third-party beneficiaries, and the Parties expressly disclaim any
unintended third-party beneficiaries to this Agreement or any part of this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth below for the purposes set forth herein.

 

/s/ Chris Rego   Date: 2/4/2020 Chris Rego      

 

/s/ John Simento

  Date: 2/4/2020 John Simento      

 

/s/ Bart Mitchell

  Date: 2/6/2020

Bart Mitchell, on behalf of

BFK Franchise Company, LLC

     

 



 12 

 

 

 

